Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

The following is an Examiner's statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including generating, by the simulated user system of the computing device, a simulated user action that includes interaction with both a dialog system and an application, the stimulated user interaction specifying an adjustment to an attribute of an object included in a digital image by a defined value and includes error based on an error model; initiating, by computing device, execution of a system action of the application by the dialog system based on the simulated user action, the system action selected based on a policy of a decision process model of the dialog system, as specified in claim 1; a dialog system stored in the computer-readable storage medium and executable by the processing system to initiate the plurality of system actions of the application based on a policy of a decision process model; and a simulated user system stored in the computer-readable storage medium and executable by the processing system to: generate an agenda stack having an ordered sequence of a plurality of goals by selecting from a plurality of predefined goals and setting values for respective said goals: execute simulated user actions, as part of a dialog session, that cause the dialog system to initiate respective said system actions of the application, the dialog session defined using the agenda stack, as specified in claim 11; means for initiating the plurality of system actions based on a policy of a decision process model as part of a dialog session; and means for simulating user actions, as part of the dialog session, that: cause the initiating means to initiate execution of respective said system actions, the dialog session defined using an agenda stack having a plurality of goals and the simulated user actions including interaction with both the initiating means and the executing means, the agenda stack having an ordered sequence of the plurality of goals within a single dialog session, the plurality of goals generated using: an open goal including a slot specifying data that is to be processed: an adjust goal including a slot specifying an attribute, a slot specifying an attribute value for the attribute, and an object specified using an object mask and a gesture based on the object mask; a close goal: an undo goal; or a redo goal, as specified in claim 20.
The Examiner was persuaded by the arguments filed 5/17/22.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 8-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R VINCENT/Primary Examiner, Art Unit 2123